DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 7, 10, 13, 17, 18, 20, 22-26, 28, 31, 34 and 3 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 22 are drawn to a method performed by a transmitting node and to the transmitting node. Power consumption of an antenna array in the transmitting node configured to communicate with a receiving node is controlled via a beam having a beam shape and a beam direction configured by the transmitting node, the antenna array comprising a plurality of subarrays, each subarray comprising one or more antenna elements, each antenna element comprising at least one antenna weight for each of a plurality of subcarrier frequencies.For each subarray: it is determined whether the corresponding plurality of antenna weights satisfy a threshold condition; and when the corresponding plurality of antenna weights satisfy the threshold condition, power amplifier for the subarray is disabled. Closest prior art of record Weissman et al. (US 20150208345 A1) discloses a method for controlling power consumption in a transceiver. The transceiver comprises a plurality of antenna arrays with corresponding power amplifiers. Beamforming is performed. Power to power amplifiers is disabled 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hessler et al. (US 10211904 B2) discloses controlling power amplifier in a transmitter by controlling amplitude and phase of each antenna.
	Jeon et al. (US 20160268988 A1) discloses an amplifier module for comparing magnitude of a coefficient to a threshold for adjusting power amplifier load. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637